Order of disposition, Family Court, New York County (Leah Marks, J.), entered May 8, 1995, which adjudicated appellant a juvenile delinquent and placed him with the Division for Youth for 18 months, following a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree and criminal possession of marijuana in the fifth degree, unanimously affirmed, without costs. Appellant’s motion to suppress the marijuana and crack cocaine found on his person was properly denied upon evidence that the arresting officer observed appellant rolling marijuana in brown paper approximately four inches long, one half inch wide and cylindrical in shape in plain view on a public street, justifying appellant’s arrest and the search incident thereto that uncovered the bags of crack cocaine (see, Matter of Camille H., 215 AD2d 143, 144, citing People v Barnes, 149 AD2d 359, 360, lv denied 74 NY2d 736). Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.